Citation Nr: 0623020	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  04-43 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.  






ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty during World War II, from 
August 1943 to April 1946.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

The probative evidence does not show the veteran sustained a 
right knee injury during service or that he had any chronic 
right knee disorder in service.  There also is no medical 
evidence showing he currently has residuals of a right knee 
injury or any other right knee disorder.


CONCLUSION OF LAW

Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.



Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of an April 2002 RO letter to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  He has not 
submitted any treatment records, nor has he identified any 
private or VA treatment records or other evidence that might 
be available to support his claim.  See Conway v. Principi, 
353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board finds that 
the duty to assist has been met.

The Board also has considered the Court's holding in 
Pelegrini II that, to the extent possible, 38 
U.S.C.A. § 5103(a) requires VA to provide content-complying 
VCAA notice before any initial unfavorable agency of original 
jurisdiction decision.  See, too, Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (also discussing the timing of the 
VCAA notice as it relates to prejudicial error).  Here, the 
RO initially considered the claim in September 2002 - not 
until after sending the veteran a VCAA letter in April 2002.  
Thus, there was no error in the timing of the VCAA notice as 
it preceded the initial adjudication of the claim.




The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for service connection.  
But even though he was not provided notice of what type of 
information and evidence was needed to substantiate a 
downstream claim for a higher disability rating or to 
establish an effective date if service connection is granted, 
those issues are moot inasmuch as the Board is denying the 
underlying claim for service connection.  Accordingly, 
the Board finds no evidence of prejudicial error in 
proceeding with final appellate consideration of his claim at 
this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The available service medical records (SMRs) consist only of 
the veteran's Separation Qualification Record and the report 
of an examination that was conducted at the time of his 
separation from service in April 1946.  When the RO was 
informed by the National Personnel Records Center (NPRC) that 
his case was "fire-related," meaning that all other service 
medical records were apparently destroyed in the 1973 fire at 
the NPRC, the RO requested copies of any available records 
from the Surgeon General's Office (SGO) and also from the 
U.S. Armed Services Center for Unit Records Research (CURR).  
Unfortunately, neither agency was able to provide any 
additional records.  In June 2003, the RO wrote the veteran, 
advising him that it had been unable to locate his service 
medical records and requested that he furnish any of these 
records in his possession.  No additional records were 
received from him.  So the RO concluded, in effect, that no 
additional service medical records exist.  See Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain 
service department records shall continue until the records 
are obtained or unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile).  In April 2004, the veteran wrote 
that he had no further evidence to submit.  



Generally, when, as here, a veteran's service medical records 
are unavailable, the VA's duty to assist, the duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) 
(citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The veteran claimed in October 2002 that his right knee was 
injured in a motor vehicle accident just before his 
separation from service.  But he admitted that he did not 
report the incident.  See his statement in support of claim, 
VA Form 21-4138, received on October 24, 2002.  In his more 
recent December 2003 Notice of Disagreement (NOD) and 
December 2004 Substantive Appeal (VA Form 9), he again 
alleged that he injured his right knee in that motor vehicle 
accident.  He also said a civilian employee was killed.

Since the veteran readily acknowledges there was no actual 
incident report, this in turn lessens the importance of 
having his service medical records available for 
consideration because, even if they were available, they 
would not contain any documentation of that alleged accident 
- including, for instance, insofar as resulting injuries 
treated, etc.  And the report of the veteran's military 
separation examination, dated one day prior to his actual 
discharge from service, indicates he had no history of any 
significant diseases, wounds, or injuries.  The examiner also 
noted there were no musculoskeletal defects.

The only medical records identified by the veteran - and 
obtained by the RO on his behalf - consist of VA clinic 
reports dated in 2002.  These records reflect evaluation and 
treatment for an eye disorder and for complaints of 
persistent left foot pain and left ring finger pain and 
locking.  None of these records mentions any complaints, 
clinical findings, or diagnoses referable to any right knee 
disorder, much less one a residual of an automobile accident 
in service.



As explained, service connection requires the presence of a 
current disability that is attributable to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Here, while the available service medical records do 
not reflect any right knee injury or other right knee 
disorder during service, there also are no medical records 
dated even since service showing the veteran currently has 
any residuals of a right knee injury or other chronic right 
knee disorder.

The most fundamental requirement for service connection is 
first establishing the veteran has the disability alleged; 
this is usually proven by way of a medical diagnosis, to 
confirm he has the condition claimed.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See, too, 
Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See also Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).

And again, even were it shown the veteran currently has a 
right knee disorder, he still would have to establish the 
current disability is related to his service in the military 
- and specifically, to the alleged automobile accident.  
Obviously, where he has not shown he currently has the 
condition claimed, there is no possibility of establishing 
this necessary link to service.  Although the Board does not 
question his veracity or credibility, in the absence of any 
competent medical evidence that he currently even has the 
claimed disability, much less related to his military service 
(automobile accident in particular), service connection must 
be denied because the preponderance of the evidence is 
unfavorable, meaning there is no reasonable doubt to resolve 
in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The claim for service connection for residuals of a right 
knee injury is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


